—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered December 11, 1990, convicting him of manslaughter in the first degree, robbery in the first degree, and burglary in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have examined the record and find that the defendant’s plea of guilty was knowingly and voluntarily entered (see, People v Harris, 61 NY2d 9). Appellate review of the remaining issue raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgment of *435conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.